            Case 1:18-cv-11657-ER Document 64 Filed 02/08/19 Page 1 of 5



                         SECOND DECLARATION OF RAYMOND H. WONG

I, RAYMOND H. WONG, declare as follows:

       1.      The facts set forth in this declaration are based on my knowledge and, if called as

a witness, I can competently testify to their truthfulness under oath. As to those matters that reflect

a matter of opinion, they reflect my personal opinion and judgment on the matter.

       2.      I am a member of the Board of Directors of the Asian American Coalition for

Education (AACE), a 501(c)(3) non-political, non-profit, national organization created to fight for

Asian-American children’s equal education rights. In my capacity as a Board Member, I help

determine legal matters related to AACE’s mission and vision and direct their execution.

       3.      AACE’s mission is to achieve equal education rights for Asian Americans. Its

vision is to unite Asian-American communities and other communities, organizations, and

individuals who support AACE’s mission, and to partner with diverse organizations from

throughout the nation to achieve its objectives.

       4.      To carry out its mission, AACE (among other things) files administrative

complaints and takes legal actions against universities or other education-related institutions that

discriminate against Asian-American applicants. Toward that end, AACE’s Board of Directors

approved the initiation of this lawsuit, which seeks redress for New York City’s discriminatory

actions against Asian Americans with respect to admissions to New York City’s Specialized High

Schools.

       5.      Since the establishment of AACE in 2015, AACE has spent thousands of hours and

tens of thousands of dollars outside of this lawsuit to educate the public about anti-Asian

discrimination in college admissions and in K-12 education. Our efforts include the proposed

changes to New York City’s “Discovery Program,” to elicit support from diverse organizations,




                                                   1
            Case 1:18-cv-11657-ER Document 64 Filed 02/08/19 Page 2 of 5



and to advocate AACE’s position that the proposed changes will unfairly target Asian American

students.

       6.      These efforts include spending time in Board meetings to discuss the proposed

changes to the Discovery Program; gathering relevant information; researching the subject; talking

with allies and potential allies; participating in demonstrations, reviewing, revising, and issuing

press releases; and participating in news interviews and news conferences. AACE’s first press

release on this issue can be found here: http://asianamericanforeducation.org/en/pr_20180606/.

AACE released another press release after the filing of this lawsuit (available here:

http://asianamericanforeducation.org/en/pr_20181213/). Through these activities, AACE has

recorded 148 hours of time spent (by myself, AACE’s Directors, and its President, Vice President,

and Administration Director) and $1,717 in direct costs (most of our efforts were unpaid

volunteering work by our board directors). Only some of the time and costs identified here include

time and money spent in part in connection with this lawsuit. For example, the first press release

noted above was issued in June 2018—long before AACE considered whether to be a party in this

lawsuit—and criticized the proposed changes to the Discovery Program.

       7.      Further, the recorded time and costs do not capture all of the resources AACE has

invested to address the proposed Discovery Program changes. As a national organization devoted

to the equal education rights for Asian American children, AACE has spent thousands of hours

and tens of thousands of dollars on this cause—and related causes.

       8.      But for the proposed changes to New York City’s Discovery Program, AACE

would be able to devote the resources currently spent on the Discovery Program issue to other

issues concerning Asian-American children’s equal education rights. These efforts, which may be

found here: http://asianamericanforeducation.org/en/impact/our-impact/, include:




                                                2
Case 1:18-cv-11657-ER Document 64 Filed 02/08/19 Page 3 of 5



     •   Travel by AACE leaders in the Spring of 2017 to multiple cities to meet with

         the U.S. Government officials and other policy influencers; AACE leaders

         clarified the relevant laws and facts regarding discriminatory admission

         practices of Harvard and other Ivy League colleges and urged the U.S.

         Government to take appropriate actions to protect Asian American children’s

         constitutional rights.

         • Sending a delegation, on March 5, 2018, to formally present our policy

         recommendations on college admissions to officials in the federal

         government, including Ms. Holly Ham, Executive Director of the White

         House Initiative on Asian Americans and Pacific Islanders Initiative, and Mr.

         William E. Trachman, Deputy Assistant Secretary for Policy and

         Development at U.S. Department Of Education Office for Civil Rights.

         http://asianamericanforeducation.org/wp-

         content/uploads/2018/07/AACE_Policy_-

         Recommendation_on_College_Admissions_20180305.pdf

         • Issuing a letter to Chancellor Carol Christ of University of California (UC),

         Berkeley, on August 30, 2018, to denounce her promotion of racial quotas

         during her August 20 welcome address and to urge her to reverse the illegal

         and unconstitutional racial balancing.

         http://asianamericanforeducation.org/wp-

         content/uploads/2018/09/AACE_Letter_to_UCB_20180830.pdf

     •   On January 8, 2019, representing 269 Asian-American organizations, AACE,

         in collaboration with Asian American Legal Foundation (AALF), filed an

         updated Amicus Brief with the United States District Court in Boston to


                                     3
Case 1:18-cv-11657-ER Document 64 Filed 02/08/19 Page 4 of 5



       oppose Harvard University’s discriminatory admissions practices and to

       continue to show support to the plaintiff (Students for Fair Admissions,

       SFFA)         in        its       lawsuit        against       Harvard.

       http://asianamericanforeducation.org/en/pr_20190108/




                                 4
Case 1:18-cv-11657-ER Document 64 Filed 02/08/19 Page 5 of 5




                                5
